The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Status of Claims
3. 	This action is in response to Applicant’s Request for Reconsideration dated 05/07/2021.
4.	Claims 1 and 4-12 are currently pending.
5.	Claims 11-12 have been withdrawn.
6.	Claims 1 and 5-8 have been amended.
7.	Claims 2-3 have been cancelled.
8.	Claims 11-12 have been added.

Election/Restrictions
9.	Newly submitted claims 11-12 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Newly submitted claims 11-12 are directed to a method of manufacture. As such, the newly submitted claims and the originally presented claims are related as process of making and product .
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 11-12 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
10.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

12.	Claims 1 and 4-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shih et al (US 2014/0295670) in view of Iwasawa (US 2017/0152189) and Vartabedian et al (US 2010/0323124).
Regarding claim 1:
	Shih teaches a semiconductor manufacturing apparatus member (aluminum component, 100) [fig 1B & 0018], comprising: a base (110/130/120) including a main portion (110/130) which includes aluminum (aluminum or aluminum alloy, 110/130) and an alumite layer (dense oxide coating, 120 – Al2O3) provided at a front surface (top surface) of the main portion (110/130) [fig 1B & 0016, 0018]; and a particle-resistant layer (barrier layer, 140) provided on the alumite layer (120) and which includes a ceramic (yttrium oxide) [fig 1B & 0018].
	Shih does not specifically disclose the ceramic is a polycrystalline ceramic.
	Iwasawa teaches a polycrystalline ceramic (yttria polycrystalline body) [0014].
	Shih and Iwasawa are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the ceramic of Shih with the polycrystalline ceramic of Iwasawa because the plasma-resistance is high and the particles produced in the chamber during processing (contamination) can be reduced [Iwasawa – 0015]. Furthermore, it has been held that selecting a known material on the basis of its suitability for the intended use involves only routine skill in the art [MPEP 2144.07].
	Shih modified by Iwasawa does not specifically teach a Young's modulus of the alumite layer is greater than 90 GPa and is less than or equal to 120 GPa.
2O3 coating) is 122 GPa [Table 4].
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie base of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) [MPEP 2144.05(I)].
Modified Shih and Vartabedian are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the alumite layer of modified Shih with the Young’s modulus of Vartabedian because such is effective for use as a plasma coating [Vartabedian - 0003-0005]. Furthermore, it has been held that selecting a known material on the basis of its suitability for the intended use involves only routine skill in the art [MPEP 2144.07].
Regarding claims 4-5:
Shih teaches the particle-resistant layer (barrier layer, 140) includes at least one type selected from the group consisting of an oxide of a rare-earth element, a fluoride of a rare-earth element, and an acid fluoride of a rare-earth element (yttrium oxide) [fig 1B & 0018]; and wherein the particle-resistant layer (barrier layer, 140) includes an oxide of a rare-earth element and the rare-earth element is at least one selected from the group consisting of Y, Sc, Yb, Ce, Pr, Eu, La, Nd, Pm, Sm, Gd, Tb, Dy, Ho, Er, Tm, and Lu (yttrium oxide) [fig 1B & 0018].
Regarding claims 6-7:
Modified Shih teaches an average crystallite size of the polycrystalline ceramic (crystallite size of the yttria polycrystalline body) is in a range of 3 nm to 50 nm (not less than 8 nm and not more than 50 nm) [Iwasawa – 0014-0015]; and the average crystallite size (crystallite size of the yttria polycrystalline body) is in a range of 3 nm to 30 nm (not less than 8 nm and not more than 50 nm) [Iwasawa – 0014-0015].
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie base of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
Regarding claim 8:
The claim limitations “wherein the particle-resistant layer has an arithmetic average height Sa of 0.060 µm or less after a reference plasma resistance test is performed in which the semiconductor manufacturing apparatus member is exposed to a plasma” are merely intended use and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Any material layer is capable of meeting the intended use because after extreme or extended plasma erosion/bombardment, such material will be reduced to nothing.
Regarding claim 9:

Furthermore, Shih modified by Iwasawa and Varabedian teaches the semiconductor manufacturing apparatus member according to claim 1 (see rejection of claim 1 set forth above). 
Regarding claim 10:
	Shih teaches a display manufacturing apparatus (capacitively coupled plasma etching chamber, 200) [fig 2 & 0022].
Furthermore, Shih modified by Iwasawa and Varabedian teaches the semiconductor manufacturing apparatus member according to claim 1 (see rejection of claim 1 set forth above). 

Response to Arguments
13.	Applicant’s arguments, see Remarks, filed 05/07/2021, with respect to the rejection of claim(s) 1-10 under 35 USC 112(b) have been fully considered and are persuasive.  The rejection of claim(s) 1-10 under 35 USC 112(b) has been withdrawn in view of the remarks and amendments to claims 6-7.
14.	Applicant’s arguments, see Remarks, filed 05/07/2021, with respect to the rejection of claim(s) 3 under 35 USC 112(d) have been fully considered and are persuasive.  The rejection of claim(s) 3 under 35 USC 112(d) has been withdrawn in view of the cancellation of claim 3.

Applicant argues that the rejection of record fails to teach or suggest the limitation drawn to the range of the Young’s modulus of the alumite layer.
In response, it is noted that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) [MPEP 2144.05(I)].
Applicant’s arguments drawn to newly submitted claim 11 have been fully considered but are moot because said claim has been withdrawn as being directed to an invention different than that which was originally presented and examined on the merits.

Conclusion
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Iwasawa et al (US 2008/0274333) teaches an alumite layer [0047].
17.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081.  The examiner can normally be reached on Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/Benjamin Kendall/Primary Examiner, Art Unit 1718